Citation Nr: 0831309	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder diagnosed as arteriosclerotic cardiovascular disease 
(ASCVD) and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from September 1960 to 
November 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that, in part, denied the appellant's claim 
of entitlement to service connection for a heart disorder.

In January 2008, a videoconference hearing was held between 
the RO and the VA Central Office in Washington, D.C. before 
the undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The appellant was treated for a complaint of chest pain 
while he was on active duty in November 1961; subsequent 
occasional chest pain was associated with a gastrointestinal 
source.

2.  Service medical records contain no findings or diagnoses 
of any chronic cardiac or cardiovascular disorder nor was any 
such chronic cardiac/cardiovascular disorder clinically 
documented until many years after the appellant's separation 
from active duty in November 1962.

3.  There is no competent medical evidence of any nexus 
between the appellant's current cardiovascular disorders, 
including arteriosclerotic cardiovascular disease (ASCVD) and 
coronary artery disease (CAD), and his active service.




CONCLUSION OF LAW

The appellant does not have any cardiovascular disorder, 
including arteriosclerotic cardiovascular disease (ASCVD) or 
coronary artery disease (CAD), that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in April 2005 (prior to the initial AOJ decision in 
this matter).  This document informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  In that letter, the RO informed the appellant about 
what was needed to establish entitlement to service 
connection.  The letter informed the appellant of what 
evidence was required to substantiate service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  This is a case in which it appears that not all of 
service medical records are in evidence.  In particular, no 
records from any inpatient hospital treatment are included in 
the claims file.  The appellant has stated that he was told 
by the National Personnel Records Center (NPRC) that his 
records were possibly destroyed in a fire.  In addition, the 
RO has been unsuccessful in its attempts to locate these 
service medical records; the RO issued a formal finding of 
the unavailability of clinical documents in September 2007.  
In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  No other documents in 
addition to the records already in evidence were found by the 
RO.

The Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
appellant's claim.  Case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that some of the appellant's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record.

On the other hand, VA reviewed the appellant's outpatient 
service medical treatment records.  Private and VA medical 
treatment records were associated with the claims file and 
reviewed.  Third party statements submitted by the appellant 
were reviewed.  The appellant was afforded a VA medical 
examination.  The appellant was able to present testimony 
during a Board videoconference hearing.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
In an April 2007 statement, the appellant declared that he 
had been unable to get records from the private doctors who 
had treated him in the late 1960s and early 1970s.  In an 
October 2007 written statement, the appellant declared that 
he had furnished VA with all of the evidence of which he was 
aware.  Therefore, there is no duty to assist or notify that 
is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did advise 
the appellant of such information concerning ratings and 
effective dates in a letter dated in March 2006, because the 
appellant's service connection claim is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the service connection 
claim addressed in the decision below have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities, including arteriosclerosis and 
hypertension, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant testified at his January 2008 videoconference 
hearing that he had been treated in service in Japan for 
approximately six months for heartburn and indigestion.  He 
said that it had been treated as an acid reflux action.  The 
appellant further testified that he had experienced another 
episode where his heart had bothered him so badly that he was 
put into intensive care in a military hospital.  He said that 
it was discovered that he had had a "light heart attack" 
and that his base commander had sent notification of this to 
his parents (although he did not have the document).  He also 
said that he was in the hospital for two weeks, that he was 
prescribed nitroglycerin and that he remained on this 
medication until his discharge from service in November 1962.  
The appellant further testified that he continued to see a 
doctor for this condition after his separation from active 
military service.

Review of the appellant's service medical treatment records 
indicates that he had a chest x-ray examination in March 1962 
that revealed no significant abnormalities.  Later that same 
month, he underwent a physical examination for hard labor; 
his heart and lungs were noted to be negative.  The appellant 
underwent a service separation examination in October 1962.  
On the associated report of medical history, the appellant 
reported pain or pressure in his chest.  A physician's note 
states that the appellant had experienced pain in the chest 
in November 1961, and that he had experienced occasional pain 
since that time.  Clarification of that statement was 
provided on a Form 507 (continuation of SF 89); the 
appellant's pain in his chest was noted to occur only after 
eating and to be relieved by belching.  The doctor stated 
that no treatment was required and that there were no 
physical findings.  On physical examination, the appellant's 
blood pressure was 120/70 and no significant abnormalities 
were noted in regard to the appellant's chest, heart or 
vascular system.  The associated chest x-ray was negative.  
It was stated that the appellant did not have any physical or 
mental defects that would warrant consideration of separation 
under AFM 35-4.

After service, the appellant submitted a claim for VA 
benefits in August 1992; he indicated that he had heart 
condition that began in 1986, and he reported treatment for 
his heart at a VA facility in Dallas.  He did not mention any 
treatment for a cardiac disorder in service.  The appellant 
submitted another VA Form 21-526 in March 2005; he claimed 
entitlement to service connection for a "bad heart".  He 
stated that he had had chest pain ever since November 1961, 
and that he had had four heart attacks since then.

Review of the appellant's post-service medical records 
reveals that he was treated at the Nemaha County Hospital for 
an electrical shock injury from the left arm to the left foot 
in October 1967.  On physical examination, the appellant's 
heart had a regular sinus rhythm and no murmur.  A chest x-
ray showed the appellant's heart to be normal in size, shape 
and position.  The great vessels appeared normal.  The 
impression was normal chest.  The appellant was hospitalized 
for three days and his blood pressure readings recorded 
during that time were normal; his heart was noted to be in 
"regular rhythm."  There were no findings of, or diagnosis 
of, any cardiac disorder or condition.  Nitroglycerin was not 
included in the list of the appellant's medications.  

The appellant was treated at the Dallas VA Medical Center in 
December 1989.  The appellant was described as a 47-year-old 
with a history of borderline hypertension who had been 
admitted for an inpatient exercise treadmill test after 
experiencing chest pain during outpatient testing.  He was 
said to have experienced two types of chest pains over the 
previous five years that was relieved by nitroglycerin.  The 
December 14, 1989 cardiac catheterization report included 
notation of risk factors of hypertension, a family history of 
CAD and a cholesterol level of 229.  The previous medical 
history section contained no mention of any prior heart 
attack.  Likewise, on the final summary, there was no mention 
of any prior heart attack and the appellant's risk factors 
included "strong family history", the appellant being a 
smoker, and his mild hypertension.  

An April 1990 VA Medical Certificate indicates that the 
appellant had been hospitalized at the Dallas VA for two 
weeks for chest pain and that he had been found to have CAD.  
A chest x-ray was accomplished and showed that the 
appellant's heart size was at the upper limits of normal.  A 
diagnosis of arteriosclerotic heart disease (ASHD) was 
rendered.  

The VA treatment records in the claims file include a 
cardiology pre-catheterization note dated July 30, 1992.  The 
appellant was described as a 50-year-old with an eight to 
nine year history of atypical angina symptoms which respond 
to nitroglycerin.  The appellant reported that he was EMT-
trained and he denied hypertension, diabetes mellitus and any 
prior myocardial infarction.  A vascular surgery consult note 
includes a clinical impression of moderate progressive 
atherosclerotic disease.

The evidence of record includes a Lincoln VA Mental Hygiene 
Clinic Personal History Form for the appellant that is dated 
December 8, 1992.  In response to Question 36, "Were you 
ever hospitalized during your military service?, the 
appellant responded 'yes' and stated that the hospitalization 
was for his right shoulder.  He did not report a 
hospitalization in service for any cardiac problem.  
In March 1994, the appellant was admitted to a VA hospital.  
His diagnosis was CAD.  His cardiac risk factors were listed 
as sex, age, family history, his being a smoker, peripheral 
vascular disease (PVD) and questionable elevated cholesterol.

In a Social Security Administration Disability Report dated 
February 18, 1994, the appellant reported that his heart 
condition had first bothered him in April 1991.  He reported 
having been a police officer from 1975 to 1988.  In a 
statement stamped in September 1994, the appellant reported 
that he first began having chest pain in "1989".  

In June 2005, the appellant submitted several third party 
statements to the effect that he did not have a cardiac 
condition prior to service and that he had a "bad heart" 
when he left service.  It was also indicated that the 
appellant had suffered "a light heart attack" while he was 
in service.  However, most of these statements were the same 
form letter or handwritten copy of the form letter.  No 
details are given and no supporting evidence is described in 
any of the statements.

The appellant underwent a VA medical examination in July 
2005; the examiner reviewed the claims file.  The examiner 
stated that it appeared from the appellant's records that his 
coronary artery disease actually began in the early 1990s.  
The examiner noted that the appellant's service medical 
treatment records did not state any specific coronary disease 
and that they only mention chest pain which was attributed to 
a gastrointestinal origin.  The examiner concluded that the 
appellant's cardiac pathology was not at least as likely as 
not a result of the in-service chest pain.  The examiner 
stated that the 1960s chest pain did not have anything to do 
with the appellant's current coronary disease.

VA medical records dated between 2000 and 2007 indicate that 
the appellant continued to receive treatment for his 
cardiovascular disease.  A Mental Health Clinic consult note 
dated August 30, 2007 indicates that the appellant had 
experienced his first myocardial infarction (MI) 15 years 
earlier.  

As previously noted, service connection may be granted for a 
chronic disability resulting from a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.  The appellant contends that he had chest 
pains and a "light heart attack" while in service that 
resulted in a chronic cardiovascular disorder and that he now 
has the same condition.  

However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The third party 
statements concerning the appellant's cardiovascular status 
at separation also do not rise to the level of a probative 
medical opinion as to diagnosis or causation.  Moreover, such 
chronicity, as reported in this matter, is not demonstrated 
when the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the claimant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).

The service medical treatment records of the appellant do not 
reveal any diagnosed cardiac pathology.  In 1967, when the 
appellant was treated for an electrical shock injury to his 
left side, his cardiac status was of concern, but no 
abnormalities were demonstrated.  In 1989, the appellant 
stated that he had had chest pains since 1984.  In July 1992, 
the appellant was said to have had atypical angina symptoms 
since 1984.  In 1994, the appellant stated that he had first 
had chest pains in 1989.  As he was about to undergo a 
cardiac procedure in 1992, the appellant denied any prior MI 
and he was described, in August 2007, as having had his first 
MI in 1992.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The competent medical evidence of record indicates that the 
appellant was not diagnosed with any cardiovascular disorder 
in service and that he was not diagnosed with any 
cardiovascular disorder until the mid-1980s - more than 
twenty years after his separation from service.  In addition, 
the appellant, while seeking treatment for his progressive 
CAD in the late 1980s and early 1990s, never gave any history 
of chest pain dating back to 1961, nor did he mention any 
heart attack in 1961.  The contemporaneous medical records in 
evidence point to the onset of cardiac pathology in the 1980s 
with several risk factors such as family history and smoking 
history, but nothing related to military service. 

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra.  Because the totality of the medical and non-medical 
evidence of record shows that any currently demonstrated 
cardiovascular condition is not likely related to service, 
the Board finds that the claim for entitlement to service 
connection for a cardiac disorder, including ASCVD and CAD, 
must be denied.  The Board finds that the evidence of record 
is not in equipoise on the question of whether the appellant 
has any current claimed cardiac disorder that should be 
service connected.  

Furthermore, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the appellant's active military service and 
his current claimed cardiovascular condition.  Because the 
totality of the medical and nonmedical evidence of record 
shows that the appellant's currently demonstrated 
cardiovascular disorders, including ASCVD and CAD, cannot be 
said to be related to service by way of direct incurrence or 
by manifestation within the presumptive period, the claim for 
entitlement to service connection for any such cardiac 
disorder must be denied.  The evidence of record is not in 
equipoise on the question of whether the appellant's cardiac 
pathology should be service connected.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed 
cardiovascular conditions are not related to his active 
service on a direct basis, or on a presumptive basis.  While 
it is appears that the appellant currently has ASCVD/CAD, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any cardiac pathology and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim of service 
connection for a cardiac/cardiovascular disorder.  As such, 
the evidence is insufficient to support a grant of service 
connection for any such disorder.  

Since the preponderance of the evidence is against the 
appellant's service connection claim, the benefit-of-the-
doubt doctrine does not apply.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a cardiovascular disorder is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


